DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoes et al. (US 2011/0286365 A1) in view of Gangadharan et al. (US 2016/0219083 A1).

With respect to claim 1, Simoes discloses: a computing device comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (i.e., computer server, 140, with connection preservation application and connection setup application in Simoes, fig. 1, fig. 2a, fig. 2b, ¶0034) that, when executed, cause the one or more processors to perform operations comprising:
establishing a conference call associated with a plurality of client devices (establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol in Simoes, fig. 7, ¶0029, ¶0108-109);
determining an occurrence of a termination event associated with a client device of the plurality of client devices (i.e., server receives notification, from a bridge/switch/router, of a participant terminal being disrupted including a reason such as loss of media, quality of service, or corrupt transmission in Simoes, ¶0117-0122);
sending to the SIP router a first request for confirmation of an absence of a SIP BYE message indicator associated with the client device stored at a network node (i.e., determining if the termination is intentional or unexpected based on querying other nodes of the network, such as the router, if a SIP BYE message was received in Simoes, ¶0129-0131);
receiving the confirmation of the absence of the SIP BYE message indicator (i.e., confirming with other nodes whether a message indicating willful termination is received in Simoes, ¶0131).

Simoes discloses establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol (fig. 7, ¶0029, ¶0108-109).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to utilize real-time communications in a web browser more efficiently for mobile devices (¶0003-0004), discloses: , via (using) a WebRTC gateway and a Session Initiation Protocol (SIP) router (i.e., establishing a connection between user equipment (UE) and gateway utilizing WebRTC standards for video chat and voice calling, webRTC gateway bridging with SIP network elements in Gangadharan, ¶0010, ¶0011, ¶0012, fig. 1).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to utilize real-time communications in a web browser more efficiently for mobile devices.
Simoes discloses reconnecting, via a bridge, participant to session participant was unexpectedly disconnected from (fig. 6, ¶0105, ¶0138-0141).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: ; and sending, to a Push Notification Server (PNS) and based at least in part on receiving the confirmation, a first instruction to send a push message to the client device, the push message including a second instruction to rejoin the conference call (i.e., after receiving a message for waking up the WebRTC application on a UE, send a message to a push notification server to have the UE webRTC application wake up and reconnect to the bridged SIP session in Gangadharan, ¶0013, ¶0044-0047).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 2, Simoes discloses: the computing device of claim 1, wherein the termination event comprises a latency above a threshold or loss of connectivity associated with a communication channel connecting the client device to a channel port of the computing device (i.e., detecting g disruption of a participant connection based on quality of service latency threshold in Simoes, ¶0117-0122).

With respect to claim 3, Simoes discloses after a participant terminal unexpectedly disconnects, the terminal can send a SIP register message for reconnecting to a previous session (¶0103).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: the computing device of claim 1, wherein the second instruction to rejoin the conference call includes a third instruction to send a SIP REGISTER message to the WebRTC gateway and/or the SIP router (i.e., restarting the session with the gateway after receiving a push message to wake up in Gangadharan, ¶0039).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 4, Simoes discloses: to send a SIP REGISTER message to: a second WebRTC gateway that is different than the first WebRTC gateway; or a second SIP router that is different than the first SIP router (i.e., after disconnecting unintentionally, a terminal can rejoin by sending SIP REGISTER messages to any other component of an SIP network; the server for reconnecting the terminal to the session monitors for the SIP register messages issued to the network in Simoes, ¶0103-0104).

Simoes discloses reconnecting, via a bridge, participant to session participant was unexpectedly disconnected from (fig. 6, ¶0105, ¶0138-0141).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: the computing device of claim 1, wherein the WebRTC gateway comprises a first WebRTC gateway, the SIP router comprises a first SIP router, and the instruction to rejoin the conference call includes a third instruction (i.e., after receiving a message for waking up the WebRTC application on a UE, send a message to a push notification server to have the UE webRTC application wake up and reconnect to the bridged SIP session in Gangadharan, ¶0013, ¶0044-0047).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 5, Simoes discloses: the computing device of claim 1, wherein the instruction to rejoin the conference call comprises computer-readable instructions for establishing a communication channel for the client device via an absence of user input (i.e., terminals and servers automatically restore the session in Simoes, ¶0103-0105).

With respect to claim 8, Simoes discloses: a computing device comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (i.e., user terminal participating in a conference in Simoes, fig. 4, ¶0078) that, when executed, cause the one or more processors to perform operations comprising:
sending a first message to establish a first communication channel with the MCU (i.e., terminal transmits OK message in response to invite message to establish communication with a bridging node in Simoes, fig. 4, ¶0078-0083);
receiving, from a Push Notification Server (PNS), a second message including: an indication of a latency above a threshold or a loss of connectivity associated with the first communication channel (i.e., detecting g disruption of a participant connection based on quality of service latency threshold, transmitting indication of loss/latency in Simoes, ¶0117-0122).

Simoes discloses establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol (fig. 7, ¶0029, ¶0108-109).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to utilize real-time communications in a web browser more efficiently for mobile devices (¶0003-0004), discloses: via a WebRTC gateway and to a Media Control Unit (MCU) (i.e., establishing a connection between user equipment (UE) and gateway utilizing WebRTC standards for video chat and voice calling, webRTC gateway bridging with SIP network elements in Gangadharan, ¶0010, ¶0011, ¶0012, fig. 1).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to utilize real-time communications in a web browser more efficiently for mobile devices.
Simoes discloses reconnecting, via a bridge, participant to session participant was unexpectedly disconnected from (fig. 6, ¶0105, ¶0138-0141).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: an instruction to establish a second communication channel with the MCU (i.e., after receiving a message for waking up the WebRTC application on a UE, send a message to a push notification server to have the UE webRTC application wake up and reconnect to the bridged SIP session in Gangadharan, ¶0013, ¶0044-0047).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.
Simoes discloses after a participant terminal unexpectedly disconnects, the terminal can send a SIP register message for reconnecting to a previous session (¶0103).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: sending, to the MCU and at least partly in response to receiving the instruction, a third message to establish the second communication channel. (i.e., restarting the session with the gateway after receiving a push message to wake up in Gangadharan, ¶0039).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 9, Simoes discloses reconnecting, via a bridge, participant to session participant was unexpectedly disconnected from (fig. 6, ¶0105, ¶0138-0141).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses: the computing device of claim 8, wherein the sending the third message further comprises sending the third message to the WebRTC gateway (i.e., after receiving wakeup message, application communicates to reconnect with the webRTC node for communicating with the SIP network in Gangadharan, ¶0032).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 10, Simoes discloses establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol (fig. 7, ¶0029, ¶0108-109).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to utilize real-time communications in a web browser more efficiently for mobile devices (¶0003-0004), discloses: the computing device of claim 8, further comprising an Over-the-Top (OTT) application, stored at the one or more computer-readable media, for establishing communication with the WebRTC gateway (i.e., WebRTC application running in a browser for exchanging communications instantly and negligible in latency with the RTC entity, such as a voice call application in Gangadharan, ¶0010-0011).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to utilize real-time communications in a web browser more efficiently for mobile devices.

With respect to claim 11, Simoes discloses establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol (fig. 7, ¶0029, ¶0108-109).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to utilize real-time communications in a web browser more efficiently for mobile devices (¶0003-0004), discloses: the computing device of claim 10, wherein the operations further comprise determining to send the third message via an absence of a user input at the client device (i.e., webRTC application/device sends communication to establish connection with webRTC server in response to receiving the wakeup message in Gangadharan, ¶0031-0032).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to utilize real-time communications in a web browser more efficiently for mobile devices.

With respect to claim 12, Simoes discloses: the computing device of claim 8, wherein the operations further comprise, prior to sending the first message, receiving a Session Initiation Protocol (SIP) invite message from the MCU to establish the first communication channel (i.e., terminal transmits OK message in response to invite message to establish communication with a bridging node in Simoes, fig. 4, ¶0078-0083).

With respect to claim 13, Simoes discloses: the computing device of claim 8, wherein the first message comprises a Session Initiation Protocol (SIP) message sent to the MCU via a SIP router (i.e., router connected to terminals participating in a conference via SIP protocol in Simoes, ¶0029).

With respect to claim 14, Simoes discloses: the computing device of claim 8, wherein the operations further comprise, prior to receiving the second message, determining a latency above a threshold or a loss of connectivity associated with the first communication channel (i.e., server receives notification, from a bridge/switch/router, of a participant terminal being disrupted including a reason such as loss of media, quality of service, or corrupt transmission in Simoes, ¶0117-0122).

With respect to claim 16, Simoes discloses: a computing device comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions (i.e., SIP server to receive SIP signaling and transmitting instructions to other network elements in Simoes, ¶0026-0027) that, when executed, cause the one or more processors to perform operations comprising:
receiving a Session Initiation Protocol (SIP) message including the client device identifier (i.e., terminal sending a SIP INVITE message comprising the URI, IP Address, or identifier of the other terminal in Simoes, ¶0100)

Simoes discloses establishing, via a switch/router and server, a conference call for multiple terminals as participants using SIP protocol (fig. 7, ¶0029, ¶0108-109).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to utilize real-time communications in a web browser more efficiently for mobile devices (¶0003-0004), discloses: storing a client device identifier indicating that a client device associated with the client device identifier is registered to receive push messages (i.e., application registers with push notification server and receives associated device token/key and is saved for pushing messages to the application in Gangadharan, ¶0029),
a WebRTC signal gateway identifier (i.e., sending the RTC session ID to push notification server in Gangadharan, ¶0031-0032), and
an instruction to send a push message to the client device associated with the client device identifier (i.e., send message including device/registration token to push notification server and in response server pushes wake up message to target UE in Gangadharan, ¶0031-0032); and
sending, to the client device and at least partly in response to receiving the SIP message, a push message including the WebRTC signal gateway identifier (i.e., in response to a SIP invite directed to the UE, the push server is instructed to push a message including the session ID of the webRTC node in Gangadharan, ¶0031-0032)
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to utilize real-time communications in a web browser more efficiently for mobile devices.
Simoes discloses monitoring for SIP register messages signaling to a server that a terminal is available for communication and connection establishment (¶0103).  Simoes do(es) not explicitly disclose the following.  Gangadharan, in order to reduce resource consumption while maintaining a SIP session with a mobile UE (¶0003-0004), discloses:  and an instruction for the client device to send a SIP REGISTER message to a WebRTC signal gateway associated with the WebRTC signal gateway to establish a communication channel (i.e., communicates to reconnect to the webRTC session controller and sends a response Final to establish the connection to the SIP network participants in Gangadharan, ¶0031-0032).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gangadharan to improve upon those of Simoes in order to reduce resource consumption while maintaining a SIP session with a mobile UE.

With respect to claim 18, Simoes discloses: the computing device of claim 16, wherein the SIP message is sent to the computing device based at least in part on a stored security setting (i.e., sending the instructions to the node based on the connection preservation application software configuration in Simoes, ¶0037).


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoes et al. (US 2011/0286365 A1) in view of Gangadharan et al. (US 2016/0219083 A1), and further in view of Moran et al. (US 2004/0068567 A1).

With respect to claim 6, Simoes discloses: the computing device of claim 5, wherein initiating the communication channel for the client device via the absence of user input (i.e., establishing a communication session between terminal and node and bridging the session with the previous active session in Simoes, ¶0138-0141) is based, at least in part, on a user preference associated with the client device and stored in the one or more computer-readable media indicating that the computing device is to automatically add the client device to the conference call (i.e., server is configured to bridge and connect dropped terminal to previous communication session based on the connection preservation application programming and database entries associated with the disrupted terminals and sessions in Simoes, ¶0037-0039, Table 1) automatically add the client device to the conference call based at least in part on: the computing device determining the occurrence of the termination event (i.e., after disconnecting unintentionally, a terminal can rejoin by sending SIP REGISTER messages to any other component of an SIP network; the server for reconnecting the terminal to the session monitors for the SIP register messages issued to the network in Simoes, ¶0103-0104); and
the computing device receiving the confirmation of the absence of the SIP BYE message indicator (i.e., determining if the termination is intentional or unexpected based on querying other nodes of the network, such as the router, if a SIP BYE message was received in Simoes, ¶0129-0131).

Simoes discloses automatically reconnecting terminals that unexpectedly drop from a session (¶0103-0104).  Simoes and Gangadharan do(es) not explicitly disclose the following.  Moran, in order to improve the user experience by allowing preserving the context of an interrupted chat session according to user preferences (¶0053), discloses: user preferences (i.e., user preferences can be defined to further customize the rejoining of an interrupted chat session while handling process transparently to the user in Moran, ¶0053).
Based on Simoes in view of Gangadharan, and further in view of Moran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moran to improve upon those of Simoes in order to improve the user experience by allowing preserving the context of an interrupted chat session according to user preferences.

With respect to claim 15, Simoes discloses automatically reconnecting terminals that unexpectedly drop from a session (¶0103-0104).  Simoes and Gangadharan do(es) not explicitly disclose the following.  Moran, in order to improve the user experience by allowing preserving the context of an interrupted chat session according to user preferences (¶0053), discloses: the computing device of claim 8, wherein the first message includes personal identification number (PIN) data provided via a first user input (i.e., registering for a session service using userID, phone number, and other unique identifiers in Moran, ¶0024), and
the third message includes the PIN data via an absence of a second user input (i.e., authenticating and identifying user based on device information stored in a device table without user input in Moran, ¶0038).
Based on Simoes in view of Gangadharan, and further in view of Moran, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moran to improve upon those of Simoes in order to improve the user experience by allowing preserving the context of an interrupted chat session according to user preferences.


Claim 7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoes et al. (US 2011/0286365 A1) in view of Gangadharan et al. (US 2016/0219083 A1), and further in view of Chen et al. (US 2014/0191573 A1).

With respect to claim 7, Simoes discloses server receives notification, from a bridge/switch/router, of a participant terminal being disrupted including a reason such as loss of media, quality of service, or corrupt transmission (¶0117-0122).  Simoes and Gangadharan do(es) not explicitly disclose the following.  Chen, in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously (¶0053), discloses: the computing device of claim 5, wherein determining the occurrence of the termination event comprises receiving an indication of an occurrence of a site outage (i.e., detection of an outage generates a notification to a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053), and
the operations further comprise instructing the PNS to send multiple push messages to multiple client devices based, at least partly, on determining the occurrence of the site outage (i.e., a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053).
Based on Simoes in view of Gangadharan, and further in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen to improve upon those of Simoes in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously.

With respect to claim 17, Simoes discloses server receives notification, from a bridge/switch/router, of a participant terminal being disrupted including a reason such as loss of media, quality of service, or corrupt transmission (¶0117-0122).  Simoes and Gangadharan do(es) not explicitly disclose the following.  Chen, in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously (¶0053), discloses: the computing device of claim 16, wherein receiving the SIP message further comprises receiving an indication of a site outage (i.e., detection of an outage generates a notification to a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053), and
sending the push message is based at least in part on the indication (i.e., a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053).
Based on Simoes in view of Gangadharan, and further in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen to improve upon those of Simoes in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously.

With respect to claim 19, Simoes discloses server receives notification, from a bridge/switch/router, of a participant terminal being disrupted including a reason such as loss of media, quality of service, or corrupt transmission (¶0117-0122).  Simoes and Gangadharan do(es) not explicitly disclose the following.  Chen, in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously (¶0053), discloses: the computing device of claim 16, wherein receiving the SIP message further comprises receiving an indication of the termination event (i.e., detection of an outage generates a notification to a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053), and
sending the push message is based at least in part on the indication (i.e., a push notification server that in response pushes a message to multiple users corresponding to the outage in Chen, ¶0053).
Based on Simoes in view of Gangadharan, and further in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chen to improve upon those of Simoes in order to improve efficiency and remedial action in response to a detected outage and informing multiple users simultaneously.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoes et al. (US 2011/0286365 A1) in view of Gangadharan et al. (US 2016/0219083 A1), and further in view of Tanizawa et al. (US 2009/0116474 A1).

With respect to claim 20, Simoes discloses monitoring for SIP register messages signaling to a server that a terminal is available for communication and connection establishment (¶0103).  Simoes do(es) not explicitly disclose the following.  Tanizawa, in order to improve the user experience by authenticating on a PC and an IP telephone simultaneously (¶0003-0004), discloses: the computing device of claim 16, wherein the instruction for the client device to send the SIP REGISTER message includes computer-executable instructions for generating the SIP REGISTER message at the client device absent a user input (i.e., SIP processing unit creates SIP message Register based on successful authentication in Tanizawa, ¶0053).
Based on Simoes in view of Gangadharan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanizawa to improve upon those of Simoes in order to improve the user experience by authenticating on a PC and an IP telephone simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
05/28/2022

/S. L./
Examiner, Art Unit 2447      

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447